EXHIBIT 99.1 Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA 71361-5000 Tel 318 484-7400 www.cleco.com NEWS RELEASE Investor Contacts: Cleco Corporation: Analyst Inquiries: Media Contact: Keith Crump Dresner Companies Cleco Corporation: (318) 484-7719 Ryan Gunter (318) 484-7724 Shareholder Services: Kristine Walczak (312) 780-7240 Fran Phoenix (318) 484-7467 Rodney Hamilton (318) 484-7593 For Immediate Release Cleco Corp. Posts 2007 Third-Quarter Net Income of $68.0 Million Records $24.1 Million Gain from Acadia Partnership Settlement PINEVILLE, La.,
